Citation Nr: 1029291	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  04-19 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
chondromalacia, left knee.


REPRESENTATION

Veteran represented by:  Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran had active service from January 1967 to January 1971 
and from March 1971 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a December 2006 decision, the Board denied a rating in excess 
of 20 percent for left knee chondromalacia.  The Board also 
granted a separate 10 percent evaluation for arthritis and 
instability of the left knee.  The Veteran appealed the December 
2006 decision to the United States Court of Appeals for Veterans 
Claims (Court).

In a January 2009 memorandum decision,  the Court vacated the 
Board decision that denied a rating in excess of 20 percent for 
left knee chondromalacia and remanded the matter to the Board for 
adjudication consistent with the Board's decision.

In August 2009, the Board remanded this matter for additional 
development, including additional notice and a VA examination.  
The Board is satisfied that there has been substantial compliance 
with the remand directives.   Stegall v. West, 11 Vet. App. 268 
(1998). 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R § 3.159 (2009).
A January 2010 letter from the Veteran's attorney indicated that 
the Veteran has received treatment at the Dallas VAMC and 
requested that the RO obtain the VA treatment records in 
accordance with 38 U.S.C.A. § 5103A.  The RO has not obtained the 
VA treatment records identified by the Veteran's attorney.      
Therefore, a remand is necessary in order to obtain the records.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran and obtain current 
authorization for medical records from the 
Dallas VAMC.  Any medical records obtained 
should be associated with the claims file. 
The Veteran and his representative should be 
informed of the status of all requests for 
records.

2.  Thereafter, the RO should then 
readjudicate the claim on appeal based on all 
of the evidence of record.  If the 
disposition of the claim remains unfavorable, 
the RO should furnish the Veteran and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


